COURT OF APPEALS
                                   Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00486-CV                                       (Cause No. 2:13-CV-79)
ANTHONY W. SPENCER,                                                           Appellant,

                                           v.

THE UNITED STATES,                                                            Appellee.


  On appeal from the United States District Court for the Southern District of Texas,
                              Corpus Christi Division.

                                       

                                   JUDGMENT
On appeal from the United States District Court for the Southern District of Texas,
Corpus Christi Division. Memorandum Opinion Per Curiam.

THIS CAUSE was submitted to the Court on October 3, 2013, on a defective notice of
appeal, this Court’s notice, and appellant’s response to this Court’s notice. The Court,
having examined and fully considered the documents on file and appellant’s response
to this Court’s notice, is of the opinion that the appeal should be dismissed for want of
jurisdiction.   According, the appeal is hereby DISMISSED FOR WANT OF
JURISDICTION.

Costs of the appeal are adjudged against appellant, ANTHONY W. SPENCER. It is
further ordered that this decision be certified below for observance.

                                     
                            DORIAN E. RAMIREZ, CLERK